                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    ORACLE OIL, LLC,                                                CIVIL ACTION
        Plaintiff

    VERSUS                                                          NO. 18-3674

    EPI CONSULTANTS,                                                SECTION: “E”
         Defendant

                                       ORDER AND REASONS

        Before the Court is a Motion in Limine1 filed by Defendant EPI Consultants

(“EPI”). 2 Plaintiff Oracle Oil, LLC (“Oracle”) opposes the motion.3 EPI filed a reply.4

                                              BACKGROUND

        Oracle is a company owned solely by Robert “Bob” Brooks5 and is the operator of

the Lucille Broussard, et al. No. 1 well (“the well”) located in Vermillion Parish. 6 Oracle

alleges it contracted with EPI to provide consulting engineering services, on-site

supervision, and other services in connection with the well in order to rework the well.7

Oracle alleges that, in connection with the contracted work, EPI used rusty, scaly pipe and

failed to properly inspect or clean the pipe before running it in the well.8 Oracle further

alleges that EPI set retainers, bridge plugs, and/or pokers near joints in the casing,

causing a split in the casing.9 Oracle seeks damages as a result of EPI’s actions.




1 R. Doc. 20.
2 R. Doc. 45.
3 R. Doc. 39.
4 R. Doc. 55
5 R. Doc. 26-2 at ¶ 1; R. Doc. 42-1 at ¶ 1.
6 R. Doc. 1-7 at ¶ 2.
7 Id. at ¶ 3.
8 Id. at ¶ 5.
9 Id. at ¶¶ 22-24.


                                                  1
          On January 18, 2019, EPI filed the instant Motion in Limine.10 EPI seeks to (1)

strike the testimony of Robert McGowen; (2) strike the report of Tejas Testing &

Inspection, Inc.; and (3) limit the testimony of Robert Brooks.

     I.      Damages Calculation by Robert McGowan

          To support its damages calculation, Oracle hired Robert McGowen, a petroleum

engineer, to determine the net revenue of Oracle’s interest in the well, had that well

commenced production. Robert McGowen provided an expert report and testified at his

deposition regarding his estimation of Oracle’s net revenue in the well after production

taxes.11 EPI argues this figure is not a reliable measure of damages because it does not

account for the cost to redrill the well to extract the remaining hydrocarbons. EPI does

not challenge the qualifications of Mr. McGowen to render an expert opinion regarding

the net revenue of Oracle’s interest in the well.

          As a general rule, questions relating to the bases and sources of an expert’s opinion

affect the weight of the evidence rather than its admissibility and should be left for the

finder of fact.12 “Unless wholly unreliable, the data on which the expert relies goes to the

weight and not the admissibility of the expert opinion.”13 Thus, “[v]igorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but admissible

evidence.”14 The Court is not concerned with whether the opinion is correct but whether




10 R. Doc. 20.
11 R. Doc. 20-6 at 4; R. Doc. 20-5 at 3.
12 See Primrose Operating Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 562 (5th Cir. 2004).
13 Rosiere v. Wood Towing, LLC, No. 07-1265, 2009 WL 982659, at *1 (E.D. La. Apr. 8, 2009) (citing United

States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996)) (emphasis added); Wolfe v. McNeil-PPC,
Inc., No. 07-348, 2011 WL 1673805, at *6 (E.D. Pa. May 4, 2011).
14 Pipitone v. Biomatrix, Inc., 288 F.3d 239, 250 (5th Cir. 2002) (quoting Daubert v. Merrell Dow Pharm.

Inc., 509 U.S. 579, 596 (1983)) (internal quotation marks omitted).

                                                   2
the preponderance of the evidence establishes that the opinion is reliable.15 “It is the role

of the adversarial system, not the court, to highlight weak evidence.”16

             EPI challenges the bases for Mr. McGowan’s opinion, arguing his opinion is

unreliable because he does not consider the cost to redrill the well in forming his opinion.

The fact that Mr. McGowan does not account for the cost to redrill the well when

estimating the net revenue of Oracle’s interest in the well does not render his opinion

wholly unreliable and inadmissible. Instead, it is appropriate fodder for cross

examination. The motion in limine is denied on this basis.

       II.      Tejas Testing & Inspection, Inc.

             Oracle produced a report from Tejas Testing & Inspection, Inc. At the pretrial

conference, counsel for EPI admitted that, if Lindsay Longman relied on the report in

formulating his expert opinion, the report would be admissible. EPI will withdraw its

motion if it is able to confirm that the casing referred to in the report is a part of the casing

used in the well. Counsel for EPI will inform the Court by no later than Friday, May 10,

2019 whether it withdraws its motion in limine with respect to the Tejas Testing report.

The Court defers ruling on the motion at this time.

       III.     Robert Brooks

             Oracle moves to exclude Robert Brooks, the principal of Oracle Oil, from offering

expert opinion testimony. At the pretrial conference of this matter, the parties agreed they

will not elicit expert opinion testimony from witnesses, such as Mr. Brooks, who did not

provide a report. At trial, Mr. Brooks will not be permitted to provide opinion testimony




15   See Johnson v. Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 2012).
16   Primrose, 382 F.3d at 562.

                                                      3
regarding whether there was a split in the casing or the cause of the split in the casing.

The motion in limine is granted with respect to the testimony of Mr. Brooks.

                                    CONCLUSION

           IT IS ORDERED that the Motion in Limine17 is GRANTED IN PART,

DENIED IN PART, and DEFERRED IN PART. The Motion is denied insofar as it

seeks to exclude the expert testimony of Robert McGowan. The motion is granted insofar

as it seeks to limit the testimony of Robert Brooks. The Court defers ruling on the motion

with respect to the report of Tejas Testing& Inspection, Inc.

           New Orleans, Louisiana on this 1st day of May, 2019.



                                    _____________________ ________
                                             SUSIE MORGAN
                                      UNITED STATES DISTRICT JUDGE




17   R. Doc. 20.

                                            4
